DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-11, filed March 4th, 2021, with respect to drawing, specification, and claim objections have been fully considered and are persuasive.  The objections of the drawings, specification, and claims has been withdrawn. 
Applicant’s arguments, see page 12, filed March 4th, 2021, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections has been withdrawn. 
Applicant's arguments, see page 13-16, filed March 4th, 2021, with respect to the 103 rejection of claim 1 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant argues that there would be no benefit to include a plurality of pressure sensors as taught by Lent.  However, the examiner respectfully disagrees.  Lent teaches “as illustrated in FIG. 1, the kickback control system 10 includes a first means 30 for sensing the force imposed in a direction normal to the ground surface 20 by the chassis 12 on at least one of the support members 14, and delivering a data signal responsive to the value of the sensed force. Preferably, the first means 30 comprises a pressure sensor 32, having an it may be desirable to sense the pressure in one or more of the front struts, one or more of the rear struts, or a combination extending to possibly all of the struts. For example, in a down-cutting machine having a center of gravity substantially directly above the center of rotation of the planing cylinder, the rear struts will tend to rise in the event of a kickback. On a similar up-cutting machine, the front struts may tend to rise first. Also, it may be desirable to monitor the pressure in multiple struts and initiate the kickback control system in response to either a low pressure sensed in one of the struts, or an averaged low pressure sensed in more than strut (Column 7 line 59 – column 8 line 5).  Therefore, Lent does teach a motivation of using a plurality of pressure sensors within the plurality of vertically movable legs.  A detailed rejection follows below.  
Applicant’s arguments, see page 16, filed March 4th, 2021, with respect to the rejection(s) of claim(s) 7 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hogan due to the amendments.
In regards to the argument that Killion in view of Lent, further in view of Hogan does not teach that a method of visually displaying pressure, the examiner respectfully disagrees.  Lent teaches of “as illustrated in FIG. 1, the kickback control system 10 includes a first means 30 for sensing the force imposed in a direction normal to the ground surface 20 by the chassis 12 on at least one of the support members 14, and delivering a data signal responsive to the value of the sensed force. Preferably, the first means 30 comprises a pressure sensor 32, having an integrated sending unit, in fluid communication with the pressure chamber 24 of one of the strut assemblies 22, e.g. the pressure sensor indicator light 64 mounted on the vehicle operator's panel to alert the operator that a kickback event has been detected and that the subroutine controlling strut extension and planning cylinder rotation in response to the kickback event is active (Column 5 lines 19-24).  Therefore Lent does teach of an operator control panel and an operator alarm that comprises a visual indicator on the operator control panel when a kickback event occurs, which is based on a magnitude of pressure magnitude of a pressure within each of the closed upper ends of the plurality of vertically moveable legs corresponding to hydraulic pressure sensed by the plurality of pressure sensors.   Additionally, Hogan teaches of “In some embodiments, the operator cabin 110 may include one or more control devices/interfaces that may enable an operator of the machine 100 to control various functionalities of the machine 100. For example, the operator cabin 110 may include a touchscreen display device that may display information, via a user interface, to the operator. In some embodiments, the user interface (described below with respect to FIG. 4) may include various icons, control panels, and other graphical and/or textual information that may enable the operator to select and control a particular component of the machine 100 (Para 0016).”  Therefore, Hogan teaches that other components of the machine, such as a pressure sensor taught by Killion in view of Lent, can be displayed on the user interface.   A detailed rejection follows below.  
Applicant's arguments, see page 17-18, regarding 103 rejections have been fully considered and are not persuasive. Claims 2-11 are dependent upon claim 1 and no further argument has been made for these claims, therefore the examiner respectfully disagrees, as these claims are still rejected under 103 due to the rejection of claim 1.
Claim Objections
Claim 8 objected to because of the following informalities:  “one of the plurality of pressure sensor is” should read – one of the plurality of pressure sensors is --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is dependent upon claim 8, and therefore does not “contain a reference to a claim previously set forth”, see MPEP 608.1(n) III.  The examiner suggests canceling current claim 6 and rewriting it as a new claim 21.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 is rejected for depending upon a previously rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killion (US 2013/0162003; already of record) in view of Lent (US 5318378; already of record).
In regards to Claim 1, Killion teaches of a machine for road work (Abstract), the machine comprising:
a frame (Fig 1 Part 102);
a plurality of ground engaging units (Fig 1, Part 114);
a plurality of vertically moveable legs, each leg connecting one of the plurality of ground engaging units to the frame (Fig 1 Part 118a - 118d, Para 0019, 0020);
a hydraulic system to control a height of each of the plurality of vertically moveable legs (Para 0023);
…
a controller configured to, in response to a signal received from the pressure sensor, generate a control signal (Para 0034).
However, Killion does not teach a plurality of pressure sensors for sensing hydraulic pressure in the plurality of vertically movable legs, respectively.
Lent, in the same field of endeavor, teaches a plurality of pressure sensors for sensing hydraulic pressure in the plurality of vertically movable legs, respectively (Fig 1 Part 32, Column 3 lines 22-41, Column 2 lines 51-56, Column 7 line 59 – Column 8 line 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system to control a height of a plurality of vertically moveable legs, as taught by Killion, to include a plurality of pressure sensors in the vertically moveable legs, as taught by Lent, in order to allow the control system to determine of a kickback event is occurring and take actions to prevent the kickback event from causing the operator of the machine to be unable to stop, steer, or control undesirable movement of the machine (Lent Column 3 lines 22-33, Column 1 
In regards to Claim 2, Killion in view of Lent teaches of the machine for road work of claim 1, further comprising a multi-axis slope sensor coupled to the frame to detect a pitch and slope of the frame, wherein the controller is configured to compare the signal from the plurality of pressure sensors to an orientation of the frame (Killion Para 0037, 0045; where the sensor being used by the controller to configure the frame in Killion can be replaced by the pressure sensor of Lent).
The motivation of combining Killion with Lent is the same as that recited in claim 1.
In regards to Claim 3, Killion in view of Lent teaches of the machine for road work of claim 2, wherein the control signal is configured to activate at least one of the plurality of vertically moveable legs (Killion Para 0056).
In regards to Claim 10, Killion in view of Lent teaches of the machine for road work of claim 1, wherein the controller is configured to activate all of the plurality of vertically moveable legs in real-time in response to the signal from the plurality of pressure sensors (Killion Para 0062).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killion in view of Lent as applied to claim 1 above, further in view of Muir et al. (US 2017/0100981; already of record; hereinafter Muir).
In regards to Claim 4, Killion in view of Lent teaches of the machine for road work of claim 3.  
However, Killion in view of Lent does not teach that the controller is configured to react to changes in pitch and slope of the frame as the plurality of ground engaging units traverse terrain having a changing topography.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control signal that is configured to activate at least one of the plurality of vertically moveable legs, as taught by Killion in view of Lent, to include reacting to changes in pitch and slope of the frame as the plurality of ground engaging units traverse terrain having a changing topography, as taught by Muir, in order to allow for the machine to incline with reference to the ground surface (Muir Para 0039 lines 5-9).
In regards to Claim 5, Killion in view of Lent, further in view of Muir teaches of the machine for road work of claim 4, wherein the controller is configured to maintain the frame within a tolerance band of horizontal relative to gravity in response to signals from the plurality of pressure sensors (Muir Para 0023 lines 12-18, Para 0037 lines 12-30).
The motivation of combining Killion Lent, and Muir is the same as that recited in claim 4.
Claims 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killion in view of Lent as applied to claim 1 above, further in view of Hogan et al. (US 2019/0063010; already of record; hereinafter Hogan).
In regards to Claim 8, Killion in view of Lent teaches of the machine for road work of claim 1, wherein … one of the plurality of pressure sensor is positioned to sense pressure at a bore of a closed upper end of each of the hydraulic cylinders from which the piston shafts extend, respectively (Lent Fig 1 Parts 32, 24, Column 3, lines 22-41).
The motivation of combining Killion with Lent is the same as that recited in claim 1.
Killion in view of Lent do not teach of each of the vertically movable legs comprises a hydraulic cylinder from which a piston shaft is hydraulically extendable. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vertically moveable legs, as taught by Killion in view of Lent, to include a hydraulic cylinder from which a piston shaft is hydraulically extendable, as taught by Hogan, in order to allow for the height of the rotor, and therefore the vehicle, to be adjusted by actuating a hydraulic cylinder (Hogan Para 0015).  
In regards to claim 6, Killion in view of Lent, further in view of Hogan teaches of the machine for road work of claim 8, wherein the control signal is configured to activate an operator alarm in communication with the controller (Lent Fig 2 Parts 112 and 114, Fig 1 Part 64, 40, Column 5 line 19-24).
The motivation of combining Killion, Lent, and Hogan is the same as that recited in claim 8.
In regards to claim 7, Killion in view of Lent, further in view of Hogan teaches of the machine for road work of claim 6, further comprising an operator control panel and the operator alarm comprises a visual indicator on the operator control panel of a magnitude of a pressure within each of the closed upper ends of the plurality of vertically moveable legs corresponding to hydraulic pressure sensed by the plurality of pressure sensors (Lent Column 5 lines 19-24, Fig 1 Part 32, Column 3 lines 22-41, Column 2 lines 51-56; Hogan Para 0016, Fig 4, Para 0038) and a length of the piston shaft at a lower end of each of the hydraulic cylinders (Hogan Para 0016, Fig 4, Para 0038, 0029).
The motivation of combining Killion, Lent, and Hogan is the same as that recited in claim 8.
In regards to Claim 9, Killion in view of Lent, further in view of Hogan teaches of the machine for road work of claim 8, wherein each of the plurality of pressure sensors is positioned between the bore and a valve fluidly coupled to each of the bores (Lent Fig 1 Parts 32, 24, 48, Column 4, lines 13-25, Column 3, lines 22-33).

In regards to Claim 11, Killion in view of Lent, further in view of Hogan teaches of the machine for road work of claim 1, wherein the controller is configured to activate the at least some of the plurality of vertically moveable legs while a milling assembly mounted to the frame is in a non-operating state (Hogan Para 0040, lines 9-19).
The motivation of combining Killion with Lent, further with Hogan is the same as that recited in claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/24/2021